Citation Nr: 1606753	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-25 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from September 9, 2008 to March 31, 2014. 

2.  Entitlement to a staged compensable initial rating for an anxiety disorder, previously rated as PTSD, from April 1, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified before the undersigned in a July 2015 video conference Board hearing, the transcript of which is included in the record.

Subsequent to the most recent Supplemental Statement of the Case, the Veteran submitted additional evidence and statements in August 2015, for which a waiver of initial RO consideration was provided in December 2015.

By way of procedural background, a March 2011 rating decision granted service connection for PTSD and assigned a 50 percent disability rating effective September 9, 2008.  The Veteran filed a timely notice of disagreement with the March 2011 rating decision.  In a subsequent July 2013 rating decision, the Veteran's service-connected PTSD rating (recharacterized as anxiety disorder) was proposed to be reduced to 0 percent.  The Board notes that the 0 percent rating stage for anxiety disorder has been developed as a "reduction" issue although it is not.  

As noted above, the Veteran filed a timely notice of disagreement with the March 2011 rating decision which granted service connection for PTSD.  The RO issued a statement of the case in in August 2012 and the Veteran perfected the initial rating for PTSD issue in September 2012.

In a July 2013 rating decision during the initial rating appeal, the RO indicated that it proposed to reduce the evaluation and recharacterized the disability as anxiety disorder.  The Veteran was provided notice and an opportunity to respond before the decrease became effective.  Although a January 2014 rating decision assigned a 0 percent rating stage, purportedly to implement the reduction, the Board finds that the March 2011 initial rating decision had not become final; therefore, there was no final decision from which a reduction could have been undertaken in accordance with the provisions of 38 C.F.R. § 3.105(e) (2015).  Accordingly, the propriety of the January 2014 reduction is not at issue, and it is appropriate to proceed with a staged initial rating appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the initial rating period from September 9, 2008 to the present, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms as: flattened affect, chronic sleep impairment, flashbacks, frequent panic attacks, difficulty in understanding complex commands, impaired short and long-term memory, impaired judgment, disturbance of motivation and mood, and difficulty maintaining effective work and social relationships.

2.  The Veteran continues to have a diagnosis of PTSD and his symptoms have remained relatively consistent throughout the entire initial rating period on appeal.

3.  For the entire rating period on appeal, the Veteran's PTSD has not been manifested by total occupational and social impairment.


CONCLUSION OF LAW

For the entire initial rating period from September 9, 2008 to the present, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Because this is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice is required.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007). 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).

The Board finds that all necessary assistance has been provided to the Veteran.  In June 2009, October 2010, and June 2013, the RO provided the Veteran with VA examinations regarding the Veteran's PTSD disability.  The Veteran also submitted a private psychiatric evaluations from Dr. Liss in April 2010 and April 2013 (DBQ).  As the examination reports (VA and private) were written after an interview with the Veteran, and contained specific findings indicating the nature of the Veteran's disability and symptomatology, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for these claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, the Veteran's July 2015 Board hearing transcript, post-service treatment records, and statements from the Veteran. Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411 for the rating period prior to April 1, 2014.  A noncompensable rating was assigned starting April 1, 2014.  A rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130. 

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board in prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015). 


Rating Analysis for PTSD

The Veteran maintains that his PTSD disability is more severe than what is contemplated by the 50 percent and 0 percent evaluations assigned throughout the initial rating period on appeal.  

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether his PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

The evidence includes a June 2009 VA PTSD examination.  During the evaluation, the Veteran reported that he had sleep disturbance, hypervigilance, irritability, depression, fatigue, poor self-esteem, and avoidance of family and friends.  Upon mental status examination, the examiner noted that the Veteran was appropriately dressed and groomed.  He was able to calculate simple math problems and spell "world" backwards without errors.  He did not evidence notable memory
impairments.  The Veteran also made appropriate eye contact and did not demonstrate evidence of impairment in thought processes or communication.  His rate and flow of speech were unremarkable.  His affect was full and his mood appeared euthymic during the exam.  He said that he was irritated when awakened at night and also anxious.  He denied problems related to impaired impulse control.   The Veteran denied having thoughts about harming himself or others.  He did not evidence or report obsessive or ritualistic behavior.  The Veteran denied delusions or hallucinations.  Judgment and insight appeared intact.  The examiner then opined that the Veteran did not evidence sufficient symptoms to warrant a diagnosis of PTSD, but did evidence mild sub-clinical symptoms.  An Axis I diagnosis was not provided.  

The Veteran submitted a private psychiatric evaluation from Dr. Liss in April 2010.  Dr. Liss interviewed the Veteran, discussed the in-service combat stressors, and performed clinical testing, including the Beck Depressive Inventory, the Beck Anxiety Inventory, the Short Michigan Alcohol Screening Test, the Yale-Brown Obsessive-Compulsive Symptoms Checklist, the General Adult ADD Symptom Checklist, and the PTSD Symptoms Checklist.  Dr. Liss noted that "of main significance" was the Veteran's response to the PTSD checklist, including experiencing, witnessing, or being confronted with events that involved
actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  The responses involved intense fear, helplessness, or horror, experiencing recurrent and intrusive distressing recollections of the event, acting or feeling as if the traumatic event were recurring, intense psychological distress at exposure to internal or external cues, physiological reactivity on exposure to internal or external cues, markedly diminished interest participation in significant activities, feelings of detachment or estrangement from others, difficulty falling or staying asleep, irritability, difficulty concentrating, and exaggerated startle response.  Dr. Liss noted that this showed that the Veteran had PTSD related to service.  

Dr. Liss also noted that the Veteran suffered from alteration in sleep, poor concentration, distractibility, hyperactivity, anxiety, social anxiety, isolation, decreased self-esteem, delusions, mood swings, alteration in appetite, impulsivity, phobias, obsessive thoughts, flashbacks, and anger.  Upon mental status examination, the Veteran was alert and cooperative, his affect was pleasant.  His speech was normal.  He had normal intellect and was oriented.  Dr. Liss diagnosed the Veteran with Axis I PTSD and assigned a GAF score of 30, reflective of major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Dr. Liss noted that the Veteran satisfied the criteria for a 100 percent rating.  This criteria was noted to be based on the following symptoms: 
flattened affect, frequent panic attacks, difficulty in understanding complex commands, impaired short and long-term memory, impaired judgment,
disturbance of motivation and mood, difficulty maintaining effective work and social relationships.

The Veteran was afforded an October 2010 VA examination.  The Veteran reported that he reacted to stressors, was jumpy, and had memories and dreams of the trauma he experienced in service.  He reported not getting along with people and that he had a difficult time in civilian work.  The October 2010 VA examiner stated that the PTSD assessment from Dr. Liss "appears more correct that the June 2009 assessment."  The October 2010 VA examiner confirmed a diagnosis of PTSD and noted that the Veteran was having a great amount of occupational impairment
because he had difficulty working with civilian co-workers and bosses.  Upon mental status examination, the examiner noted that the Veteran's speech did
not have errors, his rate of speech and volume were normal.  Content of
thought was within normal limits and appropriate to the interview content.  There was no evidence of delusions, ideas of reference, or loose associations during
the interview.  Eye contact was direct, normal, and appropriate throughout the
interview.  There were no obsessive or ritualistic behaviors reported during.  A diagnosis of PTSD was confirmed and the examiner assigned a GAF score of 42, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  

The evidence also includes an April 2013 Disability Benefits Questionnaire (DBQ) from Dr. Liss.  It was noted that the Veteran had diagnoses of PTSD, depression, and anxiety.  It was noted that the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, persistent flashbacks, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstance, inability to maintain and establish relationships, suicidal ideation, and obsessional rituals with interference of routine activities.  Dr. Liss opined that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.    

The Veteran was afforded a June 2013 VA examination.  The examiner noted that the Veteran did not have a diagnosis of PTSD, but anxiety disorder.  A GAF score of 80 was assigned, reflective of transient symptoms, resulting in no more than slight impairment in social, occupational, or school functioning.  The examiner noted that Dr. Liss, who performed the April 2013 DBQ was not a "VAMC provider" and had not been "trained by the VAMC in the objective measurement of symptoms for the purpose of compensation and pension evaluation."  During the evaluation, the Veteran reported being "very jumpy" around loud noises.  He also reported occasional nightmares.  The Veteran's girlfriend also noted that the Veteran would become agitated over the littlest things and had a lack of trust.  

Based on the Veteran's report of symptoms and a review of the Veteran's medical evidence, the June 2013 VA examiner opined that the Veteran did not meet criteria for a diagnosis of PTSD.  The examiner noted that the VA examination completed by the October 2010 examiner was deemed to be "inaccurate" based upon the Veteran's current report of symptoms which did not represent a diagnosis of PTSD.  The June 2013 VA examiner noted that the Veteran reported mild symptoms of anxiety which did not appear to be causing any significant impairment to social functioning.  The Veteran described a successful 42-year career in which he experienced no difficulty with working relationships, the ability to complete tasks as assigned, or the ability to maintain steady employment.  Further, the Veteran did not describe any symptoms of re-experiencing the in-service trauma.  He did report occasional, once per month on average, "dreams" of his traumatic combat experiences, but did not disrupt his sleep.  He denied any avoidance of reminders or symptoms of hyper-arousal related to his trauma.  He did report some mild increased arousal when in crowded situations, but these symptoms did not impair his ability to attend or participate in such events.  The examiner further noted that the October 2010 VA examiner referred to an examination by Dr. Liss, which relied on subjective report of symptoms by the Veteran and not a clinical interview as required by the compensation and pension process.  The conclusion by Dr. Liss that the Veteran met the criteria for a diagnosis of PTSD with a GAF score of 30 was not supported and appeared to be based on subjective measures rather than an objective clinical interview.  Further, the June 2013 VA examiner noted that the Dr. Liss was a psychiatrist who did not have the training of a compensation and pension examiner and was not employed by the VAMC.  The examiner further noted that the Veteran did not have any significant impairment to social or occupational functioning.  A diagnosis of Anxiety Disorder was noted to be as likely as not related to his military service experiences. 

The Board finds that all the psychiatric evaluations discussed above have probative value.  The VA examiners and Dr. Liss all interviewed the Veteran, performed a mental status examination, and appear to have conducted at least some clinical psychiatric testing prior to rendering their diagnosis.  Although differing opinions are present regarding the nature of the Veteran's psychiatric disorders, and their severity, the Board finds that all the examinations (VA and private) discussed above provide adequate evidence as to the Veteran's psychiatric disability.  The Board notes that an examination need not be performed exclusively by a VA examiner.  Medical evidence may be provided by a private medical professional, to include a psychiatrist such as Dr. Liss.  

During the July 2015 Board hearing, the Veteran testified that his PTSD symptoms had persisted and that the June 2013 VA examiner only interviewed him for 17 minutes and did not perform any testing.  He stated that he continued having difficulty going to social events.  Loud noises were noted to cause him to jump.  He avoided large crowds "at all costs" and had trust issues.  The Veteran also testified that he had flashbacks and had always had them.  He also reported continuing sleep problems and depression.  The Veteran reported that he was able to work as his wife and kids motivated him to keep working every day.  The Veteran specifically denied any improvement in his PTSD symptoms.  

The Veteran also submitted a statement from his wife (D. M.) dated in July 2015.  In her statement, D. M. noted that the Veteran had trust issues.  She stated that the Veteran avoided crowds, slept with a knife under him, was constantly having nightmares, and had difficulty concentrating.  D. M. also noted that the Veteran would become easily frustrated and had anxiety.  She noted that the Veteran was becoming more irritable and depressed.  She described the Veteran as "a loner."   

The evidence also includes a recent letter from Dr. Liss dated in August 2015.  
Dr. Liss noted that the Veteran had first been evaluated in April 2010, and had been followed by him on a regular basis.  It was noted that PTSD was a persistent and progressive condition.  Dr. Liss noted that the Veteran "continues to manifest" symptoms of PTSD which interfered with his life.    

Upon review of all the evidence of record, both lay and medical, the Board finds that, the Veteran continues to have a diagnosis of PTSD and that his symptoms have remained relatively consistent throughout the entire initial rating period on appeal (i.e., from September 9, 2008 to the present).  Although the June 2013 VA examiner opined that the Veteran did not have PTSD and that his symptoms related to anxiety disorder were mild, the Board finds that the weight of the evidence of record, to include the October 2010 VA examination and reports and statements from 
Dr. Liss, confirm a continued diagnosis of PTSD with moderate to severe symptoms.  

The Veteran has consistently shown symptoms of chronic sleep impairment, flashbacks, flattened affect, panic attacks, difficulty in understanding complex commands, disturbance of motivation and mood, and difficulty maintaining effective work and social relationships.  In the April 2013 DBQ, Dr. Liss specifically opined that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  Dr. Liss completed the DBQ form and provided a list of the symptoms associated with the psychiatric disorder as requested on the DBQ form.  It was noted that the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, persistent flashbacks, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstance, inability to maintain and establish relationships, suicidal ideation, and obsessional rituals with interference of routine activities.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent disability evaluation for PTSD is warranted for the entire initial rating period on appeal.

In addition, the Board has considered the evidence regarding the assigned GAF score , which include assigned scores of 30, 42, and 80 in the evaluations discussed above.  These GAF scores contemplate mild, moderate, and serious PTSD symptoms or mild to serious impairment in social, occupational or school functioning.  The Board has reviewed the all of the evidence of record, lay and medical, in determining that the more probative evidence of record shows that the Veteran's psychiatric disorder results in occupational and social impairment and symptoms consistent with a 70 percent disability rating. 

The Board further finds that, for the entire rating period on appeal, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation. Although the Veteran has reported some problems at work, the evidence does not suggest that the Veteran is unable to maintain employment.  The evidence shows that he was able to have a long career in the grocery business and voluntarily retired after more than 40 years of employment.  During the July 2015 Board hearing, the Veteran specifically denied having any issues that contributed to him leaving his job.  See Id at pg. 10.  Further, the Veteran is married and stated that he visits with his children during the holidays.  During the October 2010 VA examination, the Veteran reported being retired and stated that he played golf and worked on his house.  The Board finds that this does not more nearly approximate total occupational and social impairment.

Moreover, the Board finds that the Veteran's PTSD symptoms do not demonstrate symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130.

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does suffer from nightmares, but this is contemplated under sleep impairment listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood (depression), and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent and 70 percent rating criteria.  The same is true with the Veteran's anxiety which is a symptom contemplated under the 50 percent PTSD disability rating.  The Veteran's reported panic attacks are adequately contemplated under the 70 percent PTSD rating criteria.  Further, the competent and probative evidence of record demonstrates that the Veteran's thought process and communication are within normal limits.  The Veteran does not suffer from hallucinations and he has been found to be able to perform activities of daily living (including maintenance of minimal personal hygiene and handling his own finances). 

For these reasons, the Board finds that the evidence of record does not demonstrate total occupational and social impairment.  Accordingly, the Board finds that a 100 percent PTSD disability evaluation is not warranted for the entire initial rating period on appeal.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's PTSD disability.  The Veteran's PTSD symptoms have been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms as: flattened affect, chronic sleep impairment, flashbacks, frequent panic attacks, disturbance of motivation and mood, difficulty maintaining effective work and social relationships.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Further, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence of record shows that the Veteran had worked steadily for over 40 years and is now retired.  The weight of the evidence of record does not demonstrate evidence of unemployability due to his service-connected disabilities.  The Veteran has also not asserted that he is unable to obtain or maintain employment as a result of his service-connected disabilities.  Thus, TDIU is not raised by the record.


ORDER

For the initial rating period from September 9, 2008 to the present, a rating of 70 percent, but no higher, for PTSD is granted. 




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


